DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach the one or more sensors including one or more of a gyroscope sensor, a barometer sensor, a global positioning system (GPS) sensor, and an image sensor, and the state information including two or more pieces of information of an acceleration of the electronic device measured by the gyroscope sensor, a height of the electronic device sensed by the barometer sensor, GPS information of the electronic device obtained by the GPS sensor, and video information of the electronic device obtained by the image sensor; determine respective priorities of the two or more pieces of information of the state information; and control an electronic image stabilization (EIS) function of the electronic device to be in an off state or an on state based on the piece of information with a highest priority among the two or more pieces of information when taken in combination with all the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
March 10, 2022